Yookhies, J.
The defendant obtained a judgment against Theopkilus Freeman, for the sum of $1236, with five per cent, interest per annum on $1225, from the 30th of' January, 1844, until paid. A writ of fieri facias was issued on this judgment and levied on two negroes, as the property of Freemcm. The plaintiff claimed the ownership of the negroes, and enjoined the sale. The judgment dissolving his injunction condemned him to pay the defendant “twenty per cent, damages, and eight per cent, interest, from the 27th of June, 1848, on the amount of the judgment enjoined, to wit: $1236, and five per cent, from the 30th of January, 1844, on $1225, &c.” On this judgment an execution was issued, directed to the Sheriff of the Pai'ish of Madison, which was also enjoined. On its dissolution, the plaintiff, and his sureties on the bond, were condemned, in solido, to pay the defendant the sum of $193 44, as damages, and eight per cent, interest on $967 44, from the 12th of June, 1850, until paid.
On the 19th of January, 1852, Sill, McLecm & Go. paid $1584 16, as the amount purported to be due on both judgments in the injunction cases, and were, by reason thereof, specially subrogated to all the rights of the defendant.
Afterwards, the plaintiff and subrogees took a rule on the defendant and Roiert Mott, attorney of record, to show cause why the sum of $830, alleged to have been overpaid by them in error, should not be reimbursed.
Prom the judgment rendered in favor of the plaintiff and subrogees, making the rule absolute for the sum of $353 89, the defendant in the rule appealed.
The appellees also complain of an error in the judgment to their prejudice, and ask us in their answer to amend it so as to allow them the sum of $708.
We consider both judgments in the injunction cases as final and conclusive between the parties. The correctness of the adjustment made between them under those judgments, by the Court below, is, therefore, the only matter into which we can inquire. We think the damages and eight per cent, interest were properly allowed on the amount due, on the judgment enjoined, including interest to the 27th June, 1848, to wit: $1505, but that the Court below erred in computing the interest from that day to the 19th of January, 1852, when the payment was made. As the judgment was silent on the subject, the interest should have been computed to the date of the dissolution of the injunction, to wit: the 10th of April, 1849. In Brown v. Congot, 8 R. 17, where a similar question was involved, it was held, in relation to third persons, that the party was only entitled to interest up to the date of the dissolution of the injunction, as at that time he would be at liberty to proceed with his execution.
As to the other injunction, the damages and interest allowed by the judgment are clearly specified, and admit of no doubt.
' Tn relation to the claim set up by the appellant, for costs incurred in the original suit against Freeman, for'the custody of the negroes under seizure during the pendency of the injunction suit, we concur in opinion with the Court below, *442that it was a matter for special damages, which should have been set up and proved on the trial of the injunction suit.
It is, therefore, ordered, adjudged and decreed that the judgment of the lower Court be amended so as to allow the plaintiffs and appellees the sum of five hundred and eighty-six dollars and seventy-two cents, and that, so amended; it be affirmed, with costs in both Courts.